Dismissed and Memorandum Opinion filed April 14, 2005








Dismissed and Memorandum Opinion filed April 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00910-CV
____________
 
KECHINYERE AZAGA, Appellant
 
V.
 
UPLIFT HOUSE and R.E. UNDERWOOD, Appellees
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 818,120
 
 

M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed July 28, 2004.  The clerk=s record was filed on September 27,
2004.  On December 3, 2004, the court
reporter, Jennifer Slessinger, informed the court that no reporter=s record was taken in this case.  Accordingly, the court set appellant=s brief due date as January 3,
2005.  No brief or motion for extension
of time to file the brief was filed. 
Accordingly, on January 20, 2005, this court ordered appellant to file a
brief, along with a motion for extension of time explaining why the brief was
late, on or before February 22, 2005.  




Appellant, who is pro se, filed a document that she
attempted to have considered as her brief. 
The court determined that appellant had not properly presented this
cause in her brief.  Appellant failed to
substantially comply with Rule 38 of the Texas Rules of Appellate
Procedure.  In particular, the rules
require appellant to provide a clear and concise argument for each contention
made with appropriate citations to the record and to authority.  Tex.
R. App. P. 38.1(f), (h). 
Appellant did not present any issues that would require reversal of the
trial court=s judgment.  In addition, appellant did not cite to the
record or to any legal authority to support her appeal.  Appellant completely failed to include the
contents for an appellant=s brief as mandated by Rule 38, including the identity of the
parties and counsel, table of contents, an index of authorities, statement of the
case, issues presented, statement of facts, summary of the argument, argument,
and prayer for relief.  See Tex. R. App. P. 38.1.  Appellant also failed to include an
appendix.  See Tex. R. App. P. 38.1(j).
Litigants who appear pro se must comply with the
applicable procedural rules and are held to the same standards that apply to
licensed attorneys.  See Mansfield
State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Steffan v. Steffan,
29 S.W.3d 627, 631 (Tex. App.CHouston [14th Dist.] 2000, pet. denied).  Accordingly, On February 24, 2005, pursuant
to Rule 38.9(b), the court ordered appellant to file an amended brief complying
with the rules of appellate procedure on or before March 18, 2005.  See Tex.
R. App. P. 38.9(b).  Our order
warned that if appellant failed to file her brief on or before March 18, 2005,
the appeal would be dismissed for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 14, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.